                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SODEXO AMERICA, LLC,

                   Plaintiff,                             8:17CV489

      vs.
                                                            ORDER
REGIONAL WEST HEALTH
SERVICES,

                   Defendant.


      Plaintiff’s complaint requests trial in Omaha. (Filing No. 1, at CM/ECF p.
11). Defendant’s answer requests trial in North Platte. (Filing No. 12, at CM/ECF
p. 6). The court requested evidence and briefing to determine the appropriate
trial location. (Filing No. 13). For the reasons discussed below, this case will be
tried in North Platte, Nebraska.


      Under the court’s local rules, when deciding the place of trial the judge
shall consider “the convenience of litigants, witnesses, and attorneys,” NECivR.
40.1(b)(1), with the convenience of the litigants and witnesses generally afforded
greater weight than the convenience of counsel. Bank of Beaver City v.
Southwest Feeders, L.L.C., No. 4:10CV3209, 2011 WL 116863, at *1 (D. Neb.
Jan. 13, 2011).


      The claims alleged in Plaintiff’s complaint and Defendant’s counterclaim
arise from a Management Agreement between Sodexo, a New York Corporation
headquartered in Maryland which performs services throughout Nebraska, and
Regional West Medical Center, which is located in Scottsbluff, Nebraska. Under
the Agreement, Sodexo was obligated to perform housekeeping and facilities
services at Regional West. Sodexo alleges Regional West failed to pay for
services rendered under the contract; Regional West alleges Sodexo failed to
adequately perform those services. As such, both parties will need to call
witnesses who can explain whether Sodexo performed the contract, the quality of
the services rendered, the payments made, and if any payments were withheld,
why and in what amount.


      Regional West has identified 21 trial witnesses living in Scottsbluff,
Nebraska, noting that additional witnesses from the Scottsbluff area may be
needed. (Filing No. 19-1). Sodexo’s key witnesses reside in locations across the
United States, with two witnesses from Omaha, Nebraska. The court questions
whether Sodexo’s listing is complete: Sodexo must prove it fully performed
services at the Regional West facility, yet Sodexo lists no witnesses living in or
near Scottsbluff, Nebraska. The parties’ Nebraska counsel are from Omaha,
Nebraska, and Sodexo has additional counsel from Boston, Massachusetts who
appears pro hac vice.


      Having considered the factors outlined in NECivR. 40.1(b)(1), the court
finds that aside from the parties’ counsel, this case has very little connection with
Omaha. Sodexo argues Omaha is nonetheless the appropriate trial location
under this court’s local rules. In support of that argument, it advocates that
Omaha is Plaintiff’s choice of forum and with Sodexo’s witnesses traveling to this
district from around the country, access to Omaha by air is greater and thus more
convenient for Sodexo’s witnesses. I reject these arguments.


      As to Plaintiff’s choice of forum, the court notes that both parties are
plaintiffs as to some of the claims at issue; Sodexo is the plaintiff as to claims
alleged in its complaint and Regional West is the plaintiff as to claims alleged in
its counterclaim. Moreover, as Regional West correctly notes, the undersigned


                                         2
magistrate judge has never afforded deference to Plaintiff’s choice of forum is
when applying NECivR. 40.1(b)(1). Plaintiff’s choice of forum is a factor
considered when deciding the proper venue for the lawsuit. Sodexo and Regional
West agree that District of Nebraska is the proper venue. See 28 U.S.C.A. § 107
(“Nebraska constitutes one judicial district.”). NECivR. 40.1(b)(1) is not a venue
rule. Rather, it governs this court’s review of conflicting trial location requests
within the Nebraska venue. Rule 40.1(b) does not mention Plaintiff’s choice of
forum as factor the court considers when making that decision. The trial location
for litigation in the District of Nebraska does not and should not rest on who filed
the lawsuit first. Rather, this court applies the factors outlined in NECivR.
40.1(b)(1).


      Arguing those factors, Sodexo claims Omaha has more commercial airline
flights and is therefore a more convenient forum for its nationwide witnesses. It
further argues the Regional West witnesses will have to drive 175 miles to reach
North Platte, and therefore will incur an overnight stay irrespective of where this
case is tried.


      I am not convinced Scottsbluff witnesses will not drive 350 miles round trip
in one day to appear at trial. The magistrate judges and bankruptcy judge for the
District of Nebraska will drive 450 (from Lincoln) or 560 (from Omaha) miles
round trip in one day for hearings and settlement conferences in North Platte.
Moreover, driving from Scottsbluff to Omaha is 900 miles round trip, the
alternative being to fly to Omaha on a United Airlines flight connecting through
Denver.


      Connecting through Denver, Sodexo’s witnesses can reach both North
Platte and Scottsbluff by air. Undoubtedly, Omaha has more available flights and


                                         3
more airline choices, but North Platte is accessible by air. Access to more flight
options is not synonymous with “more convenient.” If it were, Omaha would be
deemed the most convenient forum in nearly all cases between a Nebraska
citizen and a non-Nebraska citizen whose witnesses reside outside of Nebraska.
Such an interpretation of NECivR. 40.1(b)(1) is inconsistent with affording
reasonable access to the courts for all parties litigating in the District of
Nebraska.


      Sodexo’s witnesses may choose to fly into North Platte. However, they
may also choose to: (a) fly into Omaha, and then rent a car and drive the 280
miles of interstate to North Platte; (b) fly into Denver (which has far more flight
options than Omaha), and then rent a car and drive 260 miles to North Platte; or,
(c) fly into Lincoln, and then rent a car and drive 225 miles to North Platte.


      Having considered the convenience of litigants, witnesses, and counsel as
supported by the evidence of record, the court finds that, on balance, North
Platte is the proper location for the trial of this case.

      Accordingly,

      IT IS ORDERED that the trial of this case will be held in North Platte,
      Nebraska.

      January 28, 2019.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




                                            4
